DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 11/5/21 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 105860949 A.
Regarding claim 3, CN ‘949 discloses a method for regeneration of denitration catalyst comprising removing impurities on the surface thereof, drying, ultrasonic cleaning, washing, drying, and calcination (paragraphs 13-24 and embodiment 1). See also, International Search and Written Opinion.
Regarding claims 4-5, CN ‘949 discloses the claimed features such as temperatures, cleaning time, and ratios. See also, International Search Report and Written Opinion.
Claim(s) 3-5 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 107159318 A.
Regarding claim 3, CN ‘318 discloses a method for regeneration of denitration catalyst comprising removing impurities on the surface thereof, drying, ultrasonic cleaning, washing, drying, and calcination (claims 1-5). See also, International Search and Written Opinion.
.
Claim(s) 3-5 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 103055962 A.
Regarding claim 3, CN ‘962 discloses a method for regeneration of denitration catalyst comprising removing impurities on the surface thereof, drying, ultrasonic cleaning, washing, drying, and calcination (claim 2). See also, International Search and Written Opinion.
Regarding claims 4-5, CN ‘962 discloses the claimed features such as temperatures, cleaning time, and ratios. See also, International Search Report and Written Opinion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD M JOHNSON whose telephone number is (571)272-1352. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S Silverman can be reached on 571-272-1358. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

EDWARD M. JOHNSON
Primary Examiner
Art Unit 1736



/EDWARD M JOHNSON/Primary Examiner, Art Unit 1736